Citation Nr: 1535740	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1983 to November 1986 and March 1987 to April 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the case has been subsequently transferred to the RO in Buffalo, New York.

The Veteran filed his claim for an increased rating for a back disability in August 2009, which the RO originally denied.  The Veteran appealed to the Board, which also denied the claim in July 2011.  In March 2012, the Court of Appeals for Veterans Claims (CAVC) vacated the July 2011 Board decision and granted a motion for a Joint Motion to Remand (JMR).  In October 2012, the Board remanded the claim to the RO for further development.  In February 2013, the RO granted an increased rating of 20 percent effective November 26, 2012.  In August 2013, the Board denied increased ratings in excess of those assigned by the RO, but remanded the claim to provide proper notice for a TDIU claim.  

As such, the issue currently before the Board is a claim entitlement to TDIU, as reflected on the title page.

The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDING OF FACT

The evidence fails to establish that the Veteran's service connected disabilities preclude him from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board acknowledges that none of the examinations addresses the collective impact of his service connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id. 

The Board finds that, for the reasons that follow, no combined-effects examination or opinion is necessary with respect to the Veteran's TDIU claim.  His previous VA examinations, when viewed in their entirety, have described his service connected disabilities in sufficient detail to allow for a fully informed decision on the issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Consequently, the Board considers those prior VA examinations adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  No additional examination or medical opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

TDIU

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities are mild degenerative changes of the lumbar spine, rated at 10 percent disabling effective October 10, 2000, and 20 percent disabling November 26, 2012, and tinnitus, rated at 10 percent disabling as of October 10, 2000.  The Veteran is also service connected for his right and left knees, but neither disability has been found to be of sufficient severity as to merit a compensable rating.  Therefore, the Veteran does not have either a single disability rating of 60 percent, or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an  extraschedular basis is not warranted.

At a VA examination in May 2010, the Veteran reported that he was unemployed but not retired and he stated that he stopped working in 1998 because he was in bed all the time, in part as a result of his service connected back disability.  As such, the Board determined that a claim for TDIU had been reasonably raised by the record.

However, a review of the Veteran's VA treatment records, taken in total, does not suggest that the Veteran is actually unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  On examinations, the Veteran was consistently observed to be in no acute distress, he appeared comfortable with no significant pain behaviors, had no difficulty with position changes, had a grossly normal gait, had intact motor function, and retained normal 5/5 strength.

At a May 2010 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran tinnitus had no significant occupational effects.

At a November 2012 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's back disability resulted in less movement than normal, weakened movement, excess fatigability, and pain on movement.  However, the Veteran retained normal 5/5 strength with no muscle atrophy.  The examiner noted that the Veteran's back disability prevented him from lifting heavy objects as this would result in back pain.

At an October 2014 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran's noncompensable right and left knee disabilities did not impact the Veteran's ability to work.

The May 2010 VA examiner opined that the Veteran's tinnitus had no significant occupational effects.  The November 2012 VA examiner noted that the Veteran's back disability prevented him from lifting heavy objects.  The October 2014 VA examiner noted that the Veteran's right and left knee disabilities did not impact his ability to work.  These three opinions are consistent with the medical evidence and reflect that while the Veteran may have some occupational impairment, his disabilities do not preclude him from work.  Therefore, these three opinions are given great probative value.

The Board emphasizes that there are multiple persuasive VA medical opinions that weigh against the Veteran's claim and are found to have great probative value.  VA examiners have consistently opined that the Veteran's disabilities, which resulted in some work limitations, would not preclude work entirely.  Conversely, the only evidence even suggesting the Veteran is unemployable comes from his own statements.  However, the medical professionals who examined the Veteran were aware of his contentions, but simply found that the Veteran's service connected disabilities did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  As such, TDIU is not warranted.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how they affect his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  Moreover, based on his statements, the Veteran has been examined by VA on a number of occasions.  However, as discussed, the examinations have not found such functional limitation as a result of the Veteran's service connected disabilities that the Board believes that he is actually unable to obtain or maintain substantially gainful employment.  That is, the Board finds the opinions of the May 2010, November 2012, and October 2014 VA examiners to be the most competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In addition, the Veteran has not identified or submitted any competent evidence demonstrating that his service-connected disabilities preclude him from securing and maintaining substantially gainful employment and entitles him to TDIU.  It is acknowledged that the Veteran is currently receiving Social Security Administration (SSA) disability.  However, a review of the records from the award of this disability shows that the grant of benefits was based on psychiatric impairment, which is not a service connected disability.  As such, the basis for the Veteran's receipt of SSA disability is not a basis upon which TDIU can be assigned.

Accordingly, TDIU on an extraschedular basis is denied.


ORDER

TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


